DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Satran et al. (US Patent No. 6,152,658) in view of Nishida (US Pub. No. 2011/0033252 A1) and Hardy et al. (WO 01/60554 A1) and Motomura et al. (US Pub. No. 2009/0087269 A1).
(Claims 1, 11 and 19) Satran et al. (“Satran”) discloses a cutting insert (16, 18, 20, 22) that includes a cutting edge (38, 50, 54, 68), a chip breaker (breaker groove in Figs. 5A-8E; Col. 6, Lines 30-32), a cutting surface (rake face inside cutting edge on upper surface), a central bore (Figs. 5A-8E), a bore periphery surface (36 between breaker groove and central bore) surrounding the central bore, and a perimeter, which the cutting edge extends along entirely 
Nishida discloses a cutting insert (1) with a positive rake angle and a positive clearance angle.  The positive rake angle is disclosed as 10 degrees (¶ 0030) and the positive clearance angle is disclosed as 7 degrees (¶ 0037).  The angle of impact of the cutting edge is then 73 degrees because the rake and clearance angles are respectively measured from planes that are 
Hardy et al. (“Hardy”) discloses a cutting insert (Figs. 1-48) that includes a chip breaker (e.g., 203a/b, 207, 1404, 1705a-h, 1704a-h, 1710, 1712; Page 32, Lines 19-20; Page 35, Lines 1-19).  The cutting insert itself is formed monolithically (Page 35, Line 4) from PCD such that it is comprises the entire thickness of the insert (e.g., 201; Figs. 2a, 2c, 2d).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Satran with a monolithic PCD construction as disclosed in Hardy in order to take advantage of the characteristics of the PCD material, such as strength while also keeping the integrity of the material by not forming the insert in multiple pieces.  While the value of the thickness of the layer is not explicitly disclosed, one of ordinary skill would recognize that insert thickness is a result-effective variable because it impacts insert strength.  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting insert of Satran in view of Hardy with a cutting insert (and therefore the PCD layer) of at least 1 mm in thickness in order to optimize the strength for the cutting insert based upon operational parameters.  See In re Aller
Motomura et al. discloses a rounded cutting edge having a radius within 0.010 mm and 0.050 mm.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Satran with a rounded cutting edge as disclosed in Motomura et al. in order to in order to disperse cutting forces about the radius and prevent chipping of the edge, thereby increasing service life.  The radius range overlaps the claimed range.  One of ordinary skill would recognize that curvature is a result-effective variable because it impacts edge life.  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the modified cutting insert of Satran with a cutting edge radius within the claimed range in order to optimize the cutting edge life.  See In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").    The modified cutting insert is capable of machining titanium at cutting speeds of 50 to 250 m/min with a service life for each cutting edge between 30 and 480 minutes.
(Claim 13) The temperature generated at the cutting edge during cutting a workpiece is capable of being less than 600 degrees Celsius.  That is, the heat generation at the cutting edge depends on many factors of the operation, such as workpeice material, rotational speed, feed speed, etc.  Nevertheless, because here the material of the insert is PCD as that claimed, the insert is deemed capable of cutting a workpiece within the temperature range claimed.
(Claim 18) The insert is either square or circular (Satran Figs. 6A-8E; Col. 5, Lines 15-34).

Claims 1, 11, 13, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Paya (US Patent No. 5,630,681) in view of Nishida (US Pub. No. 2011/0033252 A1) and Hardy et al. (WO 01/60554 A1) and Motomura et al. (US Pub. No. 2009/0087269 A1).
(Claims 1, 11 and 19) Paya discloses a cutting insert (20) that includes a cutting edge (22), a chip breaker (breaker groove 25), a cutting surface (rake face inside cutting edge on upper surface), a central bore (23), a bore periphery surface (25 between breaker groove and central bore) surrounding the central bore, and a perimeter, which the cutting edge extends along entirely (Fig. 1).  The chip breaker includes structural ribs (27) to improve impact strength of the cutting edge (Fig. 1).  The structural ribs (27) are radially distributed in relation to the center of the central bore (Fig. 1).  The structural ribs (27) extend from the cutting edge to the periphery surface around the center bore (Fig. 1; Col. 4, Lines 1-3).  The bore periphery surface (26) extends three hundred sixty degrees around the central bore (Fig. 1).  The bore periphery surface (26) defines a plane that includes the cutting edge (Figs. 5c, 7a).  The chip breaker (25) has a rounded shape, which lies below the cutting edge, is positioned immediately adjacent to the cutting edge (Figs. 1-10), and extends from the cutting edge to the bore periphery surface (Fig. 1).  The chip breaker does not include walls, which offer resistance to a movement of a cut chip and, due to the curved shape of the breaker, the chip breaker is capable of producing a rolled, spiral chip (Figs. 1-2).  The insert is capable of connecting the cutting edge with a sleeve of a cutting tool such that it is capable of being in direct contact with the sleeve of the cutting tool.  Yet, Paya does not explicitly disclose both the cutting edge and the chip breaker being arranged in a layer of PCD at least 1 mm thick such that the PCD extends from the cutting edge throughout the surface of the insert.  Paya discloses a positive rake angle and a positive clearance/relief angle (Fig. 7a), but the values are not explicitly recited.  The included angle 
Nishida discloses a cutting insert (1) with a positive rake angle and a positive clearance angle.  The positive rake angle is disclosed as 10 degrees (¶ 0030) and the positive clearance angle is disclosed as 7 degrees (¶ 0037).  The angle of impact of the cutting edge is then 73 degrees because the rake and clearance angles are respectively measured from planes that are perpendicular to one another.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Paya with the rake angle, relief angle and included angle as taught by Nishida in order to balance cutting performance, insert strength and insert life.
Hardy et al. (“Hardy”) discloses a cutting insert (Figs. 1-48) that includes a chip breaker (e.g., 203a/b, 207, 1404, 1705a-h, 1704a-h, 1710, 1712; Page 32, Lines 19-20; Page 35, Lines 1-19).  The cutting insert itself is formed monolithically (Page 35, Line 4) from PCD such that it is comprises the entire thickness of the insert (e.g., 201; Figs. 2a, 2c, 2d).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Paya with a monolithic PCD construction as disclosed in Hardy in order to take advantage of the characteristics of the PCD material, such as strength while also keeping the integrity of the material by not forming the insert in multiple pieces.  While the value of the thickness of the layer is not explicitly disclosed, one of ordinary skill would recognize that insert thickness is a result-effective variable because it impacts insert strength.  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting insert of Paya in view of Hardy with a cutting insert (and therefore the PCD layer) of at least 1 mm in thickness in order to optimize the strength for the cutting insert based upon operational See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  While it is worth noting that Hardy discloses a rounded PCD cutting edge (Fig. 450b; 4004), the refernce does not explicitly disclose a radius explicitly within the claimed range.
Motomura et al. discloses a rounded cutting edge having a radius within 0.010 mm and 0.050 mm.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Paya with a rounded cutting edge as disclosed in Motomura et al. in order to in order to disperse cutting forces about the radius and prevent chipping of the edge, thereby increasing service life.  The radius range overlaps the claimed range.  One of ordinary skill would recognize that curvature is a result-effective variable because it impacts edge life.  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the modified cutting insert of Paya with a cutting edge radius within the claimed range in order to optimize the cutting edge life.  See In re Aller, 220 F.2d at 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").    The modified cutting insert is capable of machining titanium at cutting speeds of 50 to 250 m/min with a service life for each cutting edge between 30 and 480 minutes.
(Claim 13) The temperature generated at the cutting edge during cutting a workpiece is capable of being less than 600 degrees Celsius.  That is, the heat generation at the cutting edge depends on many factors of the operation, such as workpeice material, rotational speed, feed speed, etc.  Nevertheless, because here the material of the insert is PCD as that claimed, the insert is deemed capable of cutting a workpiece within the temperature range claimed.
(Claim 18) The insert is square (Paya Fig. 1).
Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.  Applicant that the claimed combination provides for a beneficial tool, but does not directly address how the prior art of record does not read upon the claimed invention.  A rounded cutting edge within the curvature claimed is known within the prior art.  Thus, a prima facie case of obviousness has been established. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722